1

2
                               UNITED STATES DISTRICT COURT
3
                                       DISTRICT OF NEVADA
4

5

6     Jose Cesar Camacho,                              Case No. 2:18-cv-02085-GMN-GWF
7        Petitioner
                                                       Order
8            v.
9
      Joseph Michael Lombardo, et al.
10
         Respondents.
11

12

13          This pro se habeas petition, under 28 U.S.C. § 2241, was filed by Jose Cesar
14   Camacho in the United States District Court for the Northern District of California on
15   October 24, 2018, and was transferred to this Court on October 29, 2018 (ECF Nos. 1,
16   2). The petition is before this Court for initial review under Rule 4 of the Rules
17   Governing Section 2254 Cases in the United States District Courts.
18          It appears from the petition and the exhibits filed with it that Camacho is a pretrial
19   detainee at the Clark County Detention Center in Las Vegas. Therefore, his petition is
20   properly filed under 28 U.S.C. § 2241. However, Camacho’s petition was not drafted
21   using the form provided by this Court as required by Local Rule LR 3-1. The Court will
22   require Camacho to file an amended petition using the correct form.
23          Camacho’s petition was apparently drafted and signed by John L. Gavello, who
24   describes himself as a licensed California investigator and friend of Camacho. See
25   Petition for Writ of Habeas Corpus (ECF No. 1), p. 1. Gavello does not claim to be an
26   attorney. Camacho’s amended petition must be signed by Camacho, or by an attorney
27   with authority to represent him in this Court.
28
                                                   1
1           Moreover, it appears that Camacho’s petition is wholly unexhausted in state

2    court, is barred by the abstention doctrine represented by Younger v. Harris, 401 U.S.

3    37 (1971), and is subject to dismissal without prejudice on those grounds. The Court will

4    require Camacho to show cause in writing why this action should not be dismissed

5    without prejudice on one or both of those grounds.

6           A state criminal defendant seeking to restrain pending state proceedings by

7    means of a federal petition for writ of habeas corpus must first exhaust available state

8    court remedies before presenting his claims in the federal court. This exhaustion rule,

9    applicable to requests for federal court intervention in pending state criminal

10   proceedings, is grounded in principles of judicial restraint that predate and operate

11   independently of the statutory exhaustion requirement in 28 U.S.C. § 2254(b)(1). See,

12   e.g., Braden v. 30th Judicial Circuit Court of Kentucky, 410 U.S. 484, 489-92 (1973);

13   Carden v. Montana, 626 F.2d 82, 83 (9th Cir. 1980). To satisfy the exhaustion

14   requirement regarding a claim, the claim must have been fairly presented to the state

15   courts completely through to the highest state court available. See, e.g., Peterson v.

16   Lampert, 319 F.3d 1153, 1156 (9th Cir. 2003) (en banc); Vang v. Nevada, 329 F.3d

17   1069, 1075 (9th Cir. 2003). In the state courts, the petitioner must refer to the specific

18   federal constitutional guarantee he believes has been violated, and he must state the

19   facts that he claims entitle him to relief on the federal constitutional claim. See, e.g.,

20   Shumway v. Payne, 223 F.3d 983, 987 (9th Cir. 2000). That is, the petitioner must

21   present the state courts with both the operative facts and the federal legal theory upon

22   which the claim is based. See, e.g., Castillo v. McFadden, 399 F.3d 993, 999 (9th Cir.

23   2005). The exhaustion requirement insures that the state courts, as a matter of federal-

24   state comity, will have the first opportunity to pass upon and correct alleged violations of

25   federal constitutional guarantees. See, e.g., Coleman v. Thompson, 501 U.S. 722, 731

26   (1991).

27          While it appears from Camacho’s petition, and the exhibits he filed with it, that he

28   may have filed a petition for writ of habeas corpus and a mandamus petition in state
                                                   2
1    court, there is no indication that those proceedings have been completed, and, at any

2    rate, it is unclear whether Camacho pursued, in those state-court proceedings, the

3    same federal constitutional claims that he pursues in this case. Thus, it appears that

4    Camacho’s claims in this case are unexhausted in state court. Accordingly, Camacho

5    must show cause why this action should not be dismissed because of his failure to

6    exhaust any of his claims in state court.

7           Turning to the issue of Younger abstention, even when claims in a federal

8    habeas petition have been fully exhausted in state court, a federal court will not

9    entertain a habeas petition seeking intervention in a pending state criminal proceeding,

10   absent special circumstances. See, e.g., Sherwood v. Tomkins, 716 F.2d 632, 634 (9th

11   Cir. 1983); Carden, 626 F.2d at 83-85. This rule of restraint, grounded on principles of

12   comity, stems from the Supreme Court’s decision in Younger. Under the rule, federal

13   courts may not interfere with pending state criminal proceedings absent extraordinary

14   circumstances. Camacho must show cause why this action should not be dismissed

15   without prejudice under the Younger abstention doctrine.

16          IT IS THEREFORE ORDERED that the petitioner must, within 45 days from the

17   date of this order, file an amended petition for writ of habeas corpus on the form

18   provided by the Court.

19          IT IS FURTHER ORDERED that the Clerk of the Court is directed to send the

20   petitioner, along with this order, two copies of the form for a petition for writ of habeas

21   corpus under 28 U.S.C. § 2241 (Form AO 242), and one copy of his original petition in

22   this case (ECF No. 1).

23          IT IS FURTHER ORDERED that the petitioner must clearly title the amended

24   petition as an amended petition by placing the word “AMENDED” immediately above

25   “PETITION FOR A WRIT OF HABEAS CORPUS UNDER 28 U.S.C. § 2241” on page 1

26   of the form, and shall place the case number for this case (2:18-cv-02085-GMN-GWF)

27   in the space to the right of the caption on the first page of the form. Under LR 15-1, the

28
                                                   3
1    amended petition must be complete without reference to any previously filed papers,

2    including the original petition in this case.

3           IT IS FURTHER ORDERED that, within 45 days from the date of this order, the

4    petitioner must file a separate document entitled “Response to Order to Show Cause”

5    showing cause: (a) why this action should not be dismissed without prejudice because

6    of the petitioner’s failure to exhaust his claims in state court, and (b) why this action

7    should not be dismissed without prejudice under the Younger abstention doctrine. The

8    petitioner’s showing must be factually detailed, and must, where possible, be supported

9    by exhibits.

10          IT IS FURTHER ORDERED that, if the petitioner does not timely and fully

11   respond to this order, by filing an amended petition and a response to the order to show

12   cause as required, this action will be dismissed without prejudice.

13

14                          1        November
            DATED THIS ___ day of ______________________, 2018.
15

16
                                                 GLORIA M. NAVARRO,
17                                               CHIEF UNITED STATES DISTRICT JUDGE
18
19

20

21

22

23

24

25

26

27

28
                                                     4
